Citation Nr: 0028023	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-19 393	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, secondary to service-connected post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

INTRODUCTION

The veteran served on active military duty from January 1964 
to March 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to service connection 
for a cardiovascular disorder, secondary to the 
service-connected post-traumatic stress disorder (PTSD).  


FINDING OF FACT

The claim for service connection for a cardiovascular 
disorder, secondary to the service-connected PTSD, is 
plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a cardiovascular disorder, secondary to the service-connected 
PTSD, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, service 
connection may be granted for disability which is proximately 
due to or the result of a service connected disability.  38 
C.F.R. § 3.310(a) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Service connection on a 
secondary basis generally requires medical evidence of a 
nexus between the service-connected disability and the 
claimed present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Throughout the current appeal in the present case, the 
veteran has asserted that he developed a cardiovascular 
disorder as a result of his service-connected PTSD.  
According to pertinent treatment records included in the 
claims folder, the veteran has been diagnosed with coronary 
artery disease, malignant arrhythmia, atherosclerotic heart 
disease, status post myocardial infarctions and coronary 
artery bypass grafting, and ventricular ectopic activity.  

In an October 1996 statement, a private physician who had 
treated the veteran for PTSD at various times in 1995 noted 
that the veteran's medical history includes a myocardial 
infarction in 1977, a recurrent one with an episode of 
"sudden death" in 1981, and two subsequent cardiac 
catheterizations.  This physician also expressed his opinion 
that there was a relationship between the veteran's PTSD and 
his health problems and that, while it is impossible to 
determine if his cardiac problems would have developed in the 
absence of military service and resulting PTSD, he was at a 
greater risk for continued psychiatric and cardiac problems 
given his inability to tolerate trials on Paxil and Zoloft 
due to the negative side effects shown during the 1995 
treatment.  

In February 1997, the veteran underwent a VA heart diseases 
examination.  Following the evaluation, the examiner 
diagnosed atherosclerotic heart disease, status post 
myocardial infarction, and recurrent cardiac arrhythmias 
secondary to coronary artery disease and stress induced.  

In a December 1997 statement, another private physician 
expressed his opinion that a relationship does exist between 
the veteran's service-connected PTSD and his cardiac 
condition.  This physician explained that, after taking an 
extensive history, he determined that the veteran's PTSD had 
definitely aggravated his cardiac condition, especially with 
regard to the malignant arrhythmias documented in the past.  
The physician also specifically stated that, in his opinion, 
it is more likely than not that the veteran's present cardiac 
condition was caused or aggravated by his PTSD.  
These physicians' statements appear to associate the 
veteran's cardiac disorders with his service-connected PTSD.  
In view of these medical opinions, the Board of Veterans' 
Appeals (Board) concludes that the veteran's claim for 
service connection for a cardiovascular disorder, secondary 
to the service-connected PTSD, is well grounded.  


ORDER

The claim for service connection for a cardiovascular 
disorder, secondary to the service-connected PTSD, is well 
grounded, and to this extent the appeal is granted.


REMAND

As previously determined in this decision, the claim for 
service connection for a cardiovascular disorder, secondary 
to the service-connected PTSD, is well grounded.  VA has a 
duty to assist veterans who have submitted a well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); Epps 
v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 1997).  The duty 
to assist may also include a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Also as previously discussed, several physicians who have 
examined, or treated, the veteran have expressed opinions 
that his service-connected PTSD has caused, or aggravated, 
his current cardiac condition.  However, the claims folder 
also contains medical statements expressing contrary 
opinions.  In particular, in a June 1997 addendum to a May 
1997 VA heart diseases examination, the examiner explained 
that the veteran's coronary artery disease with arrhythmias 
was secondary to arteriosclerotic heart disease, which was 
most likely related to high cholesterol and cigarette smoking 
and that his cardiac symptoms were worsened by job-related 
stress when he was working.  The examiner specifically stated 
that he believed that the veteran's PTSD did not cause or 
aggravate his heart disease.  

In a November 1998 advisory opinion, the Director of VA 
Compensation and Pension Service, a layperson, concluded, 
based on a review of the record, that the veteran's severe 
heart disease began at a young age and that his PTSD was not 
diagnosed until many years thereafter.  The Director 
determined, therefore, that the veteran's PTSD did not cause 
the veteran's heart disease.  Additionally, because the 
veteran's arrhythmia has been well-controlled by medication 
since 1989, the Director stated that there was no indication 
in the record that the veteran's PTSD had aggravated his 
pre-existing heart disease.  

The Director's conclusion that the veteran's PTSD did not 
cause his heart disease was based on the premise that PTSD 
was not diagnosed until many years after his heart problems 
began.  However, in January 1999 statements, two private 
physicians who either have previously treated, or currently 
treat, the veteran expressed opinions that it is more likely 
than not that his PTSD symptoms began in 1969 or 1970 or 
shortly after his return from Vietnam.  

Accordingly, the Board concludes that additional development 
of the veteran's claim for service connection for a 
cardiovascular disorder, secondary to the service-connected 
PTSD, is required.  On remand, the veteran should be accorded 
a pertinent VA examination to clarify the etiology of his 
heart disease.  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The RO should take the appropriate 
action to have the veteran scheduled for 
an examination at the appropriate VAMC by 
a specialist in psychiatric disorders to 
determine the nature and extent of the 
veteran's PTSD.  The claims folder and a 
copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All tests deemed 
necessary should be conducted.  Following 
the examination and in conjunction with a 
review of the claims file, it is 
requested that the examiner render an 
opinion as to when the veteran's PTSD was 
initially manifested.  The examiner's 
attention is directed to the pertinent 
medical opinions discussed in this 
decision/remand.  

2.  In addition, the RO should take the 
appropriate action to have the veteran 
scheduled for an examination at the 
appropriate VAMC by a specialist in 
cardiovascular disorders to determine the 
nature, severity, and etiology of his 
heart disease.  The claims folder and a 
copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All tests deemed 
necessary should be conducted.  Following 
the examination and in conjunction with a 
review of the claims file, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran's heart disease was 
caused, or aggravated, by his 
service-connected PTSD.  Allen v. Brown, 
7 Vet.App. 430 (1995).  The cardiologist 
should correlate his or her findings with 
those of the psychiatrist who interviewed 
the veteran pursuant to paragraph 1 of 
this Remand.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a cardiovascular disorder, 
secondary to service-connected PTSD.  In 
adjudicating this secondary service 
connection claim, the RO should consider 
the provisions regarding secondary 
service connection which are set forth in 
Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).  See also 38 C.F.R. § 3.310 
(1999).  

If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case which 
contains all pertinent laws and 
regulations regarding secondary service 
connection claims.  The veteran and his 
representative should then be given an 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this Remand, the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable.  The purpose of this Remand 
is to obtain clarifying information. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



